Citation Nr: 0326741	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  98-19 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from December 1974 to 
December 1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision in 
which a Department of Veterans Affairs (VA) regional office 
(RO) determined that the veteran is not entitled to service 
connection for multiple sclerosis.

The hearing requested by the veteran was rescheduled at his 
request and thereafter was cancelled.

As discussed below, the Board reopens the claim for service 
connection for multiple sclerosis and remands the reopened 
claim for additional action.  The claim that the RO's denial 
of entitlement to service connection for multiple sclerosis 
constitutes clear and unmistakable error is also the subject 
of the remand.


FINDINGS OF FACT

1.  The RO denied service connection for multiple sclerosis 
by a rating decision in July 1995, and notified the veteran 
of this decision in August 1995.

2.  In January 1996, the RO decided that new and material 
evidence had not been received to reopen the claim for 
service connection for multiple sclerosis, and so notified 
the veteran in February 1996; this letter was returned and 
was re-mailed in June 1996.

3.  In May 1996, the veteran filed a notice of disagreement 
with the July 1995 rating decision.

4.  The RO issued a statement of the case in June 1996.

5.  The veteran did not file a substantive appeal in response 
to the June 1996 statement of the case.

6.  Evidence received since the January 1996 rating decision 
concerning the claim for service connection for multiple 
sclerosis is new in the sense that it had not been considered 
by the RO in its rating decision; further, the evidence is 
not cumulative or redundant of evidence previously 
considered, and the additional evidence, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1996 RO decision not to reopen the veteran's 
claim of entitlement to service connection for multiple 
sclerosis is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
RO's January 1996 rating decision and the claim for service 
connection for multiple sclerosis is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has current disability from 
multiple sclerosis that he incurred during his active 
military service.  Multiple sclerosis is defined as a disease 
in which there are foci of demyelination of various sizes 
throughout the white matter of the central nervous system, 
sometimes extending into the gray matter.  Typically the 
symptoms are weakness, incoordination, parenthesis, speech 
disturbances, and visual complaints.  The course of the 
disease is usually prolonged, so that the term multiple also 
refers to remissions and relapses that occur over a period of 
many years.  The etiology is unknown.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1496 (28th ed. 1994).

In a July 26, 1995 rating decision, the RO denied service 
connection for multiple sclerosis.  The veteran was notified 
of that decision on August 7, 1996.  The record reflects that 
a VA hospital report that contains a diagnosis of multiple 
sclerosis was received by the RO on July 17, 1996, but was 
not considered in the July 1995 rating decision.  This report 
was considered in a January 1996 rating decision in which the 
RO determined that no new and material evidence had been 
submitted to reopen the claim.  The veteran was notified of 
the RO's January 1996 decision in June 1996, after the RO 
determined that a notice letter mailed in February 1996 was 
sent to the wrong address.  

In May 1996, the veteran filed a notice of disagreement with 
the RO's July 1995 rating decision.  The RO provided him a 
statement of the case in June 1996.  In July 1996, the 
veteran filed a claim for compensation and pension.  He also 
filed an income and net-worth statement in which he remarked, 
"Please consider S/C for M/S.  I have documentation dating 
from 1978 available."  The statement indicated that the 
veteran had been hospitalized for multiple sclerosis in June 
1996 and was undergoing treatment for multiple sclerosis at a 
VA outpatient medical center in Bay Pines, Florida.

The Board notes that the veteran's original claim for service 
connection for multiple sclerosis was denied in July 1995, 
and he was so informed in August 1995.  The veteran filed a 
notice of disagreement with that decision in May 1996.  He 
was provided a statement of the case in June 1996.  

The veteran did not perfect an appeal pursuant to the 
requirements of 38 C.F.R. § 20.202 concerning the filing of a 
substantive appeal.  That regulation provides that a 
substantive appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination appealed.  In this 
case, the veteran did not file any document that could be 
construed as a substantive appeal of the July 1995 rating 
decision following the issuance of the June 1996 statement of 
the case.  The veteran's representative has argued that the 
VA Form 21-527, Income-Net Worth and Employment Statement, 
filed in July 1996, constitutes an appeal from the July 1995 
rating decision because it contains the statement, "Please 
consider S/C of M/S.  I have documentation dating from 1978 
available."  This statement, however, does not make a 
specific argument relating to any error of fact or law made 
by the RO in denying service connection for multiple 
sclerosis.  Consequently, the Board does not construe this 
document as a substantive appeal.  As a timely and adequate 
substantive appeal was not filed, the July 1995 decision is 
final.  38 U.S.C.A. § 7105 (West 2002).


In a January 1996 rating decision, the RO determined that the 
veteran had not filed new and material evidence to reopen his 
claim.  The veteran did not file a notice of disagreement 
with that decision.  That decision also became final.  
38 U.S.C.A. § 7105 (West 2002).

In a January 1998 rating decision, the RO again denied 
entitlement to service connection for multiple sclerosis, 
apparently addressing the claim on its merits without 
considering whether new and material evidence had been 
submitted.  The RO found that the claim was not "well 
grounded."  The veteran filed a notice of disagreement with 
the RO's January 1998 decision in February 1998.  He was 
provided a statement of the case in November 1998.  He 
completed his appeal by filing a VA Form 9, Appeal to Board 
of Veterans' Appeals, in December 1998.  Thus, the veteran 
has perfected an appeal of the RO's January 1998 rating 
decision in which the RO denied entitlement to service 
connection for multiple sclerosis, apparently based on the 
merits of the veteran's claim after a review of the entire 
record, without considering whether new and material evidence 
had been submitted.  

In Barnett v. Brown, 83 F.3d 1380, (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that 38 U.S.C.A. § 7104 means that the Board does not have 
jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find.  What the RO may have determined in this regard is 
irrelevant.  Consequently, the Board must first consider 
whether the claim for service connection for multiple 
sclerosis is reopened.  The Board finds that the veteran is 
not prejudiced by the Board's consideration, in the first 
instance, of whether the claim is reopened because the Board 
has concluded that the claim is reopened, and further, the 
Board has determined that a remand is necessary to fairly 
adjudicated the veteran's claim.  Cf. Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby). 

As defined by the applicable regulation, new and material 
evidence means evidence not previously submitted to the 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

A slightly different definition of what constitutes new and 
material evidence was adopted in 2001, but the new definition 
does not apply to claims, such as the claim on appeal in this 
case, which were pending prior to August 30, 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).

Current case law provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if such evidence has been presented, the 
merits of the claim must be evaluated based on a review of 
the entire record.

Under most circumstances, when it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).

Since the January 1996 rating decision in which the RO did 
not reopen the claim for service connection for multiple 
sclerosis, the evidence received by the RO includes 
statements from the veteran's parents, in August 1997 and 
January 2001, that describe the veteran's symptoms between 
December 1977 and 1988, while he was living "at home", and 
the treatment that he sought for these symptoms.  The Board 
concludes that these statements are both new and material.  
They are new in the sense that they had not been previously 
considered.  And they are probative, as they describe the 
veteran's symptoms - claimed to be the early manifestations 
of the currently-diagnosed multiple sclerosis - during the 
seven-year period following the veteran's military service.  
As the evidence received since the final January 1996 rating 
decision is both new and material, the veteran's claim is 
reopened.

The Board concludes, however, that additional development of 
the veteran's claim is needed.


ORDER

The claim for service connection for multiple sclerosis is 
reopened.  To this extent only, the appeal is granted.


REMAND

The veteran's representative has asserted that the RO has 
failed to obtain VA medical records from 1993 and 1994.  The 
representative has also asserted that a VA examination is 
necessary to address the question whether symptoms identified 
in service and soon thereafter were, as likely as not, 
manifestations of multiple sclerosis.  

The veteran's representative has also argued that the RO's 
denial of entitlement to service connection for multiple 
sclerosis is clearly and unmistakably erroneous.  In a 
February 2003 rating decision, the RO declined to revise its 
decision based on clear and unmistakable error.  The veteran 
was so notified later in February 2003.  Thereafter, the 
veteran's representative filed a VA Form 9 in March 2003 and 
asserted that the RO had failed to properly interpret law and 
regulations pertaining to the presumption of service 
connection for multiple sclerosis.  The representative made 
similar arguments in a VA Form 646 filed with the RO in April 
2003.  These statements indicate disagreement and a desire to 
appeal the determination that the previous denial of service 
connection for multiple sclerosis was not clearly and 
unmistakably erroneous.  Consequently, one or both statements 
serve as notice of disagreement with the RO's February 2003 
rating decision.  The RO has not provided a statement of the 
case that addresses the issue of whether the previous denial 
of service connection for multiple sclerosis is clearly and 
unmistakably erroneous.  The RO must provide the veteran and 
his representative with a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that is his 
responsibility to report for the examination and to cooperate 
in the development of his claim.  The consequences of failure 
to report for VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2002).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The RO's attention is directed to 
the statements filed by the veteran, as well as assertions 
made by his representative, in which they have identified 
sources of treatment. 

Therefore, this matter is remanded for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for multiple 
sclerosis or any symptoms that are claimed 
to be manifestations of multiple 
sclerosis.  The RO should take all 
necessary steps to obtain any pertinent 
records that are not currently part of the 
claims folder and associate them with the 
claims folder.

2.  The RO should obtain all VA treatment 
records identified by the veteran, or 
otherwise apparent from a review of the 
claims file, including records of VA 
treatment in 1993 and 1994.  Records 
obtained should be associated with the 
claims folder.

3.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

4.  The veteran should be afforded VA 
examination to determine, if possible, 
when his multiple sclerosis became 
evident.  See 38 C.F.R. § 3.159(c)(4).  
The claims folder should be made 
available to and reviewed by the 
examiner(s).  All indicated tests and 
diagnostic studies should be performed.  
The examiner(s) should determine whether 
the veteran has multiple sclerosis.  
Further, the examiner(s) should express 
an opinion whether it is as likely as not 
that symptoms of numbness and fatigue 
identified in service were manifestations 
of multiple sclerosis.  If the 
examiner(s) conclude that symptoms 
identified in service either were more 
likely than not unrelated to multiple 
sclerosis, the examiner(s) should clearly 
explain the rationale for such 
conclusion.  The examiner(s) should also 
express an opinion whether it is as 
likely as not the veteran had 
identifiable symptoms of multiple 
sclerosis within seven years of his 
separation from service.  If it is 
concluded that the veteran did not 
manifest disability from multiple 
sclerosis within seven years after his 
separation from service, the rationale 
for such conclusion should be clearly 
explained.  If the examiner(s) conclude 
that the claims file contains no bases 
upon which a conclusion about the 
requested opinions can be made, the 
examiner(s) should so state, and explain 
the reasons for that conclusion.

5.  Thereafter, the RO should 
readjudicate the veteran's reopened claim 
for service connection for multiple 
sclerosis.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

6.  The appellant and his representative 
should be furnished a SOC regarding the 
issue of whether the RO's September 1995 
rating decision that denied entitlement 
to service connection for multiple 
sclerosis constituted clear and 
unmistakable error.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



